Citation Nr: 1102662	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1976 to August 1992 and from October 1995 to March 1996.  He had 
military reserve service until December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2010, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  
The Board in June 2010 found new and material evidence had been 
received and remanded the issue on appeal for additional 
development.  The Veteran subsequently submitted correspondence 
and additional evidence pertinent to his claim without waiver of 
agency of original jurisdiction (AOJ) consideration.

The issues of reopening a claim for entitlement to service 
connection for tinnitus and entitlement to an increased or 
total disability rating for an acquired psychiatric 
disorder have been raised by the record, but have not been 
adjudicated by the AOJ.  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was provided 
VCAA notice by correspondence dated in June 2007.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  VA regulations provide that a medical examination or 
medical opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be associated 
with the established event, injury, or disease. 38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2010).  The Court has held that regulations 
concerning presumptive service connection, the presumption of 
soundness and the presumption of aggravation, were inapplicable 
to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 
Vet. App. 40 (2010).  

VA regulations provide that a disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a) (2010).  VA will not 
concede, however, that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
38 C.F.R. § 3.310(b).

In this case, the record shows the Veteran reported a history of 
noise exposure during active and military reserve service working 
around aircraft.  Service treatment records include audiometry 
findings indicative of various levels of hearing acuity.  The 
Veteran reported he experienced a sudden onset left ear hearing 
loss in March 2000.  Private treatment records dated in March 
2000 show the Veteran was treated for a sudden hearing loss in 
the left ear and a possible tumor.  Symptoms included headaches, 
vertigo, and lightheadedness.  A diagnosis of vestibular neuritis 
was provided.  Magnetic resonance imaging (MRI) scan findings in 
May 2000 were normal.  VA examination in June 2004 revealed a 
profound sensorineural hearing loss in the left ear.  The 
examiner noted a history of treatment for the left ear problems 
in March 2000 with left ear hearing loss and tinnitus from that 
date.  It was the examiner's opinion that the Veteran's left ear 
hearing loss was unrelated to acoustic trauma in service because 
it had been sudden in nature and was inconsistent with noise 
exposure.  VA examination in July 2010 included a diagnosis of a 
profound left ear sensorineural hearing loss with a possible 
conductive component.  The examiner found the Veteran's hearing 
loss and tinnitus were not related to military service, but 
erroneously stated that a sudden hearing loss in March 2000 was 
eight years after his discharge from active duty.  His last 
period of active duty service, in fact, ended in March 1996 
although as noted, he did have reserve service through 2002.

In correspondence dated in August 2010 the Veteran reported that 
he had discovered medical information addressing the effect of 
prescription drugs on hearing and provided internet source 
information concerning ototoxic drugs.  He stated that his own 
independent research revealed that anti-depressant and non-
steroidal anti-inflammatory drugs were included as ototoxic and 
that he had been provided these medications during active 
service.  VA records show that service connection is established 
for dysthymic disorder, major depression, and generalized anxiety 
disorder effective from January 20, 2004.  Therefore, the Board 
finds that additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issue on appeal.  He should be 
specifically requested to identify any 
treatment for which the records may tend 
to show medications were provided during 
active service, during periods of ACDUTRA 
or INACDUTRA service, or for a service-
connected disability.  After the Veteran 
has signed any appropriate releases all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the Veteran's claim file 
should be reviewed by a VA ear, nose, and 
throat specialist or other appropriate 
medical specialist for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has a left ear hearing loss 
that was either incurred or aggravated as a 
result of service, to include as a result 
of any medications provided during active 
service, during periods of ACDUTRA or 
INACDUTRA service, or for a service-
connected disability.  If it is found that 
a left ear hearing loss was aggravated by a 
service-connected disease an opinion should 
be provided as to the baseline level of 
severity of the disorder before the onset 
of aggravation.  All indicated 
examinations, tests, and studies necessary 
for an adequate opinion should be 
conducted.  

Opinions should be provided based on a 
review of the medical evidence of record 
and sound medical principles.  All 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



